Judgment entered on April 15, 1963, unanimously modified so as to reduce the award to the infant plaintiff to the sum of $22,500, and, as so modified, affirmed, with costs to defendant-appellant, as against the infant plaintiff and with costs to plaintiff Herbert M. Fern against the defendant-appellant. The award of damages in the sum of $30,000 to the infant plaintiff is excessive and not justified on the record. 'Settle order on notice. Concur—Botein, P. J., Breitel, McNally, Stevens and Eager, JJ.